Citation Nr: 1026091	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  07-00 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a genitourinary 
disorder.

2.  Entitlement to an evaluation in excess of 30 percent for 
asthma disability.

3.  Entitlement to an evaluation in excess of 10 percent for 
gastroesophageal reflux disease (GERD) disability.

4.  Entitlement to an evaluation in excess of 10 percent for 
right (major) shoulder disability.

5.  Entitlement to an evaluation in excess of 10 percent for 
right ankle disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant served on active duty in the United States 
Navy from August 1989 to December 1995, when he received a 
disability discharge.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 2005rating 
decision issued by the Regional Office (RO) of the Department of 
Veterans Affairs (VA) in Houston, Texas.

In April 2010, a videoconference hearing was held between the 
above RO and the Board in Washington, DC, before the undersigned 
Veterans Law Judge.  A transcript of that hearing has been 
associated with the file.

The issue of entitlement to service connection for a 
genitourinary disorder is addressed in the REMAND portion of the 
decision below and that issue is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the appeal period, there was no evidence that 
appellant required medical treatment at least monthly for 
exacerbations of his service-connected asthma, or that the asthma 
condition required at least three courses of steroid treatment 
per year.

2.  Throughout the appeal period, there was no evidence that 
appellant had demonstrated an FEV-1 value of 40 to 55 percent 
predicted, or an FEV-1/FVC value of 40 to 55 percent.

3.  There is no evidence that appellant requires any systemic 
corticosteroids or immunosuppressant drugs for his asthma.

4.  There is no evidence that the appellant has demonstrated an 
FEV-1 value of less than 40 percent of predicted, or an FEV1/FVC 
value of less than 40 percent, or more than one attack per week 
with episodes of respiratory failure, or daily use of systemic 
(oral or parenteral) corticosteroids or immuno-suppressive 
medications.

5.  Throughout the appeal period, the appellant's GERD was not 
manifested by persistently recurrent epigastric distress with 
dysphagia, pyrosis and regurgitation, accompanied by substernal 
or arm or shoulder pain that is productive of a considerable 
impairment of health.

6.  Throughout the appellate period, the appellant's service 
connected right shoulder disability has been manifested by 
impairment approximating (and not exceeding) an equivalent to 
limitation of motion at shoulder level.

7.  Throughout the appellate period, the appellant's service 
connected right ankle disability has been manifested by 
impairment approximating (and not exceeding) an equivalent to 
marked limitation of motion; malunion, nonunion, or ankylosis of 
the ankle is not shown.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent have 
not been met for the appellant's asthma disability.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.96, 
4.97, Diagnostic Code 6602 (2009).

2.  The criteria for an initial evaluation in excess of 10 
percent have not been met for the appellant's GERD disability.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.321, 3.159, 4.1, 4.2, 4.7, 4.20, 
4.114, Diagnostic Code 7346 (2009).

3.  The criteria for an evaluation in excess of 20 percent have 
not been met for the appellant's right (major) shoulder 
disability.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 4.71a, Diagnostic Codes 5200-
5203, 5301-5309 (2009).

4.  The criteria for an evaluation of 20 percent, but no higher, 
have been met for the appellant's right ankle disability.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.55, 4.59, 4.71a, Diagnostic Codes 5270-5274 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1) (2009).  This notice must 
be provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the United States Court of Appeals for 
Veterans Claims (Court), in Dingess v. Nicholson, 19 Vet. App. 
473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requirement is generic notice, 
that is, the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (2009).

In April 2005, prior to the promulgation of the August 2005 
rating action, VA sent the appellant a letter informing him of 
the types of evidence needed to substantiate his claims and its 
duty to assist him in substantiating his increased rating claims 
under the VCAA.  The letter informed him that VA would assist him 
in obtaining evidence necessary to support his claims, such as 
medical records, records from other Federal agencies, etc.  He 
was advised, under 38 C.F.R. § 3.159(b)(1), that it is his 
responsibility to provide or identify, and furnish authorization 
where necessary for the RO to obtain, any supportive evidence 
pertinent to his claims.  

The Board finds that the information provided to the appellant 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In 
addition, the August 2005 rating decision, the December 2006 SOC 
and the August 2009 SSOC explained the bases for the RO's 
actions, and provided him with opportunities to submit more 
evidence.  All relevant evidence identified by the appellant 
relative to his increased-rating claims has been obtained and 
associated with the claims file, and neither he nor his 
representative has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  In addition, the August 2009 SSOC 
readjudicated the increased rating issues on appeal after the 
appellant and his representative responded and further 
development was completed.  38 U.S.C.A. § 7105; see Mayfield v. 
Nicholson, 20 Vet. App. 537, 542 (2006).  It is therefore the 
Board's conclusion that the appellant has been provided with 
every opportunity to submit evidence and argument in support of 
each one of his increased rating claims on appeal, and to respond 
to VA notices.

Furthermore, to whatever extent the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice 
in claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date, the Board 
finds no prejudice to the appellant in proceeding with the 
present decision.  A July 2009 letter from VA contained the 
information required by Dingess.  

The appellant has had ample opportunity to respond/supplement the 
record; during April 2010 videoconference hearing, he stated that 
he did not have any more evidence to submit.  The appellant has 
not alleged that notice in this case was less than adequate.  See 
Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that 
"where a claim has been substantiated after the enactment of the 
VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream issues").  The United States Supreme Court has held 
that an error in VCAA notice should not be presumed prejudicial, 
and that the burden of showing harmful error rests with the party 
raising the issue, to be determined on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, 
neither the Veteran nor his representative has alleged any 
prejudicial or harmful error in VCAA notice, and the Board finds, 
based the factors discussed above, that no prejudicial or harmful 
error in VCAA notice has been demonstrated in this case.

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, the appellant's 
service treatment records (STRs) have been associated with the 
claims file.  VA and private treatment records have also been 
obtained and associated with the claims file.  The appellant was 
afforded VA medical examinations in May 2005, and November 2008.  
A medical opinion is adequate when it is based upon consideration 
of the appellant's prior medical history and examinations and 
also describes the disability in sufficient detail so that the 
Board's "evaluation of the claimed disability will be a fully 
informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) 
(quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  Each 
one of these examinations was conducted by a health care 
professional, and the associated reports reflect review of the 
appellant's prior medical history and records.  

The examinations included reports of the symptoms for each 
disability and demonstrated objective evaluations.  The examiners 
were able to assess and record the condition of the appellant's 
asthma, GERD, right shoulder and right ankle.  The Board finds 
that the examination reports are sufficiently detailed with 
recorded history, impact on employment and daily life, and 
clinical findings.  

In addition, it is not shown that the examinations were in any 
way incorrectly prepared or that the VA examiners failed to 
address the clinical significance of the appellant's 
disabilities.  Further, the VA examination reports addressed the 
applicable rating criteria.  As a result, the Board finds that 
additional development by way of another examination would be 
redundant and unnecessary.  See 38 C.F.R. § 3.326 and 38 C.F.R. 
§ 3.327; Green v. Derwinski, 1 Vet. App. 121 (1991).  Therefore, 
the Board concludes that the appellant was afforded adequate 
examinations.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).

Furthermore, the appellant was informed about the kind of 
evidence that was required and the kinds of assistance that VA 
would provide and he was supplied with the text of 38 C.F.R. 
§ 3.159.  The appellant did not provide any information to VA 
concerning available relevant treatment records that he wanted 
the RO to obtain for him that were not obtained.  He had 
previously been given more than one year in which to submit 
evidence after the RO gave him notification of his rights under 
the pertinent statute and regulations.

The appellant was provided with notice as to the medical evidence 
needed for increased evaluations for his asthma, GERD, shoulder, 
and ankle disabilities, as well as the assistance VA would 
provide.  It appears that all obtainable evidence identified by 
the Veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  

Therefore, there is no duty to assist that was unmet, and the 
Board finds no prejudice to the Veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that has 
not been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

All relevant facts with respect to the claims addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).

II.  Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the appellant's 
claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The law provides that disability evaluations are determined by 
the application of a schedule of ratings that is based upon an 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  Where there is a reasonable doubt as to the degree 
of disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  

In addition, the Board will consider the potential application of 
the various other provisions of 38 C.F.R., Parts 3 and 4, whether 
they were raised by the appellant or not, as well as the entire 
history of the veteran's disability in reaching its decision, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In the evaluation of service-connected disabilities, the entire 
recorded history, including medical and industrial history, is 
considered so that a report of a rating examination, and the 
evidence as a whole, may yield a current rating which accurately 
reflects all elements of disability, including the effects on 
ordinary activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  In this 
case the evidence reviewed includes the appellant's service 
medical treatment records; the reports of the VA medical 
examinations conducted in May 2005, and November 2008; the 
reports of VA medical treatment dated between 2002 and 2009; the 
reports of private medical treatment rendered between 2004 and 
2008; the testimony provided by the appellant at his April 2010 
Board videoconference hearing; and various written statements 
submitted by the appellant and his representative.

While a veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1, where service connection 
has already been established and an increase in the disability 
rating is at issue, it is the present level of disability that is 
of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  
In determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  In other words, where the evidence contains 
factual findings that demonstrate distinct time periods in which 
the service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course of 
the appeal, the assignment of staged ratings would be necessary.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  When an unlisted condition 
is encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20.

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single entity, are 
to be rated separately, and then all ratings are to be combined 
pursuant to 38 C.F.R. § 4.25.  One exception to this general 
rule, however, is the anti-pyramiding provision of 38 C.F.R. 
§ 4.14, which states that evaluation of the "same disability" 
or the "same manifestation" under various diagnoses is to be 
avoided.  

In Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held that 
the described conditions in that case warranted 10 percent 
evaluations under three separate diagnostic codes, none of which 
had a rating criterion the same as another.  The Court held that 
the conditions were to be rated separately under 38 C.F.R. 
§ 4.25, unless they constituted the "same disability" or the 
"same manifestation" under 38 C.F.R. § 4.14.  Esteban, at 261.  
The critical element cited was "that none of the symptomatology 
for any one of those three conditions [was] duplicative of or 
overlapping with the symptomatology of the other two 
conditions."  Id. at 262.

A.  Asthma claim

Review of the evidence of record reveals that the appellant uses 
daily inhalational bronchodilator therapy for his service-
connected asthma.  The asthma has been rated as 30 percent 
disabling under Diagnostic Code (DC) 6602 of the Rating Schedule; 
however, the appellant contends that this rating does not reflect 
the severity of his disability.  During his April 2010 
videoconference hearing, the appellant testified that he uses 
inhalers every day or every other day.  He stated that he had 
never been hospitalized for his asthma and that he would have to 
seek breathing treatment approximately one time per year.  

The appellant underwent a VA medical examination in May 2005; he 
reported the use of inhalers, as well as weekly asthma attacks.  
He also said that he needed to visit a doctor three times a year 
for his asthma.  He said that he contracted infections requiring 
antibiotics three times per year.  The appellant stated that he 
had not lost any time from work due to his asthma.  The examiner 
recited the appellant's asthma history.  Radiographic examination 
of the appellant's chest was within normal limits.  Pulmonary 
function testing was performed; the results showed Forced 
Expiratory Volume in one second (FEV-1) to be 77 percent of 
predicted value at worst.  The Forced Vital Capacity (FVC) was 75 
percent of predicted value at worst.  The FEV-1/FVC measure was 
99 percent at worst.  (The pre-bronchodilator test was noted to 
be within normal limits; therefore no bronchodilator was given.)  
The test interpretation was normal spirometry.  The examiner 
concluded that the appellant did not have any complications from 
his pulmonary disability.

Review of the appellant's VA medical treatment records, dated 
between 2002 and 2009, does not reveal any evidence of cor 
pulmonale, right ventricular hypertrophy, pulmonary hypertension, 
or acute respiratory failure.  There is no indication that the 
appellant ever had a requirement for outpatient oxygen.  A May 
2006 note states that the appellant's asthma was relatively 
stable and that he was to continue with inhalers.  Review of the 
appellant's private medical treatment records, dated between 2004 
and 2008, likewise reveals no evidence of cor pulmonale, right 
ventricular hypertrophy, pulmonary hypertension, or acute 
respiratory failure.  There was no indication of any need for 
outpatient oxygen.

The appellant underwent another VA medical examination in 
November 2008; the examiner reviewed the claims file and the 
appellant's medical records.  The examiner described the 
appellant's treatment as daily inhaled bronchodilator and daily 
inhaled anti-inflammatory.  The examiner stated that the 
appellant was not prescribed oral steroids, parenteral steroids, 
antibiotics or other immunosuppressive treatment for his asthma.  
The appellant was described as having two acute attacks per week 
with less than one clinic visit per year for exacerbations.  The 
appellant was described as having dyspnea with mild exertion.  
There was no history of anorexia, chest pain, respiratory 
failure, fever or periods of incapacitation.  There were no signs 
of significant weight loss or malnutrition.  Pulmonary function 
testing was performed; the post bronchodilator results showed 
Forced Expiratory Volume in one second (FEV-1) to be 80 percent 
of predicted value.  The Forced Vital Capacity (FVC) was 69 
percent of predicted value.  The FEV-1/FVC measure was 90 
percent.  The examiner stated that there was no evidence of cor 
pulmonale, pulmonary hypertension or right ventricular 
hypertrophy.

Diagnostic Code 6602 provides that a 30 percent evaluation will 
be assigned where there is an FEV-1 of 56- to 70 percent 
predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily 
inhalational or bronchodilator therapy, or; inhalational anti-
inflammatory medication.  A 60 percent rating requires FEV-1 of 
40- to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, 
or; at least monthly visits to a physician for required care of 
exacerbation, or intermittent (at least three times per year) 
courses of systemic (oral or parenteral) corticosteroids.  For a 
rating of 100 percent: FEV-1 less than 40 percent of predicted, 
or FEV1/FVC less than 40 percent, or more than one attack per 
week with episodes of respiratory failure, or daily use of 
systemic (oral or parenteral) corticosteroids or immuno-
suppressive medications.  

Upon review of all the evidence of record and in light of the 
above rating criteria, the Board concludes that the evidence does 
not support a schedular evaluation in excess of 30 percent for 
the appellant's asthma disability.  None of the values disclosed 
as a result of any pulmonary function testing of record indicates 
that the appellant's asthma disability warrants an evaluation in 
excess of 30 percent under the provisions of DC 6602.  The 
medical evidence of record does not reveal the existence of at 
least monthly visits to a physician for required care of 
exacerbation, or intermittent (at least three times per year) 
courses of systemic (oral or parenteral) corticosteroids.  Nor is 
it clinically shown that the appellant required daily use of 
systemic (oral or parenteral) corticosteroids or immuno-
suppressive medications.  There is no clinical evidence of record 
to establish that the appellant experienced more than one attack 
per week with episodes of respiratory failure.  Therefore, a 
preponderance of the evidence is against the claim for a 
disability evaluation in excess of 30 percent for the asthma 
disability. 

B.  Gastroesophageal reflux disease (GERD) claim

The appellant testified at his April 2010 videoconference hearing 
that he had to take two medications for his GERD.  He said that 
his food constantly comes up and also into his throat at night.  
He also said that there was severe pain associated with his GERD.  
The appellant testified that he always had to sleep in an 
elevated position because of his GERD disability.

The appellant underwent a VA medical examination in May 2005; the 
examiner recited the appellant's medical history.  The examiner 
noted that the GERD disability did not affect the appellant's 
weight and that the appellant did not have dysphagia.  The 
appellant reported that he had received esophagus dilation 
treatment as often as twice a day and that he took medications 
twice a day.  The appellant stated that he had not lost any time 
from work due to this disability.  On physical examination, the 
appellant's abdomen was tender to palpation.  There was 
epigastric tenderness on deep palpation, but no rebound and no 
guarding.  The examiner stated that the appellant's complete 
blood count testing results were within normal limits and that 
there was no functional impairment.  The examiner stated that the 
GERD disability did not cause any significant anemia or 
malnutrition.  

Review of the appellant's VA medical treatment records, dated 
between 2002 and 2009, does not reveal any evidence of dysphagia, 
pyrosis, regurgitation or substernal arm or shoulder pain.  There 
was no indication that the appellant's GERD disability had caused 
considerable impairment of health.  There was no evidence of any 
weight loss or blood loss.  Review of the appellant's private 
medical treatment records, dated between 2004 and 2008, likewise 
reveals no evidence of such symptomatology.  For example, 
September 2005 private blood testing revealed that the 
appellant's hematocrit and hemoglobin levels were normal.

The appellant underwent another VA medical examination in 
November 2008; the examiner reviewed the claims file and medical 
records.  The appellant complained of increased symptoms of 
dysphagia with solids; he reported vomiting three days a week.  
He denied pyrosis and pain, including epigastric pain.  He also 
denied substernal or arm pain.  He did not have any hematemesis.  
The appellant was noted to have reflux on a daily basis.  The 
appellant's treatment was described as medication and a bland 
diet.  No dilation was listed and there was no history of 
hospitalization.  The appellant indicated that the GERD did not 
bother him at home or at work.  The examiner stated that the 
appellant's weight was stable and that he had no signs of anemia.  
The examiner concluded that the appellant had had a mild increase 
in his symptoms.

There are diseases of the digestive system, particularly within 
the abdomen, which, while differing in the site of pathology, 
produce a common disability picture characterized in the main by 
varying degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area, the relevant disability ratings for which 
are listed in the following paragraph, do not lend themselves to 
distinct and separate disability evaluations without violating 
the fundamental principle relating to pyramiding as outlined in 
38 C.F.R. § 4.14.  38 C.F.R. § 4.113.

Thus, ratings under Diagnostic Codes 7301 to 7329, inclusive, 
7331, 7342, and 7345 to 7348, inclusive, will not be combined 
with each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where the 
severity of the overall disability warrants such elevation.  
38 C.F.R. § 4.114.

A severe disability caused by a duodenal ulcer, such that pain is 
only partially relieved by standard ulcer therapy, with periodic 
vomiting, recurrent hematemesis or melena and associated with 
manifestations of anemia and weight loss productive of definite 
impairment of health warrants a 60 percent disability rating.  
Moderately severe disability caused by a duodenal ulcer, 
manifested by impairment of health manifested by anemia and 
weight loss; or recurrent incapacitating episodes averaging 10 
days or more in duration at least four or more times a year 
warrant a 40 percent rating.  Moderate disability due to a 
duodenal ulcer involving recurring episodes of severe symptoms 
two or three times a year averaging 10 days in duration; or with 
continuous moderate manifestations warrants a 20 percent 
disability rating.  Mild disability due to a duodenal ulcer, with 
recurring symptoms once or twice yearly, warrants a 10 percent 
disability rating.  38 C.F.R. § 4.114, DC 7305.

A 10 percent evaluation is warranted for a mild marginal (which 
is to say, gastrojejunal) ulcer with brief episodes of recurring 
symptoms once or twice yearly.  A 20 percent evaluation would 
require demonstrated evidence of a moderate marginal ulcer with 
episodes of recurring symptoms several times a year.  These 
symptoms include vomiting, recurring melena or hematemesis, and 
weight loss.  A 40 percent rating is for assignment when the 
ulcer is moderately severe, with intercurrent episodes of 
abdominal pain at least once a month partially or completely 
relieved by ulcer therapy, and with mild and transient episodes 
of vomiting or melena.  The next higher rating of 60 percent is 
assigned when the ulcer is severe, and the same as pronounced 
with less pronounced and less continuous symptoms with definite 
impairment of health.  A 100 percent schedular rating is assigned 
for ulcer disease which is pronounced, with periodic or 
continuous pain unrelieved by standard ulcer therapy with 
periodic vomiting, recurring melena or a hematemesis, and weight 
loss, so as to render the individual totally incapacitated. 
38 C.F.R. § 4.114, DC 7306.

A hiatal hernia resulting in persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, accompanied 
by substernal or arm or shoulder pain, productive of considerable 
impairment of health warrants a 30 percent disability rating.  
With two or more of the symptoms for the 30 percent evaluation of 
less severity, disability due to hiatal hernia warrants a 10 
percent disability rating.  A 60 percent evaluation is in order 
for symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  
38 C.F.R. § 4.114, Diagnostic Code 7346.  The Board finds that 
the criteria of this diagnostic code more effectively address the 
appellant's symptomatology than do the criteria found in DCs 7304 
and 7305.

There is no Diagnostic Code directly applicable to GERD; the 
appellant's service-connected GERD is therefore currently rated 
by analogy under DC 7346, which addresses hiatal hernia.  The 
appellant has been awarded an evaluation of 10 percent for his 
GERD disability.  He contends that he experiences pyrosis, 
dysphagia, epigastric distress and regurgitation from his 
service-connected disability.

The clinical evidence of record reflects that the appellant takes 
medication for treatment.  However, while he has complained of 
indigestion and heartburn, there is no clinical evidence of 
complaints or objective findings of persistently recurrent 
epigastric distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal, or arm or shoulder pain, productive of 
considerable impairment of health resulting from the appellant's 
GERD symptoms.  Thus, the medical evidence of record does not 
show the severity of symptomatology necessary to warrant an 
increased rating.  Specifically, the evidence does not show 
persistently recurrent epigastric distress with dysphagia and 
regurgitation that is accompanied by substernal, or arm or 
shoulder pain.  Nor does the evidence of record show that the 
appellant's indigestion and heartburn are productive of 
considerable impairment of health; there is no clinical evidence 
of anemia, vitamin deficiency, malnutrition or weight loss.  
Therefore, a 30 percent rating is not warranted and the current 
10 percent evaluation is affirmed.

The findings set forth above most closely approximate those 
necessary for the 10 percent evaluation; these findings have been 
reflected in the clinical record going back to the date of the 
claim for increase in February 2005.  The findings needed for the 
next higher evaluation are not currently demonstrated and have 
not been demonstrated at any point since the date of the claim in 
February 2005.  

For the foregoing reasons, the Board finds that the preponderance 
of the evidence is against the appellant's GERD increased rating 
claim.  Because the preponderance of the evidence is against this 
claim, the benefit-of-the-doubt doctrine does not apply.  Ortiz 
v. Principi, 274 F.3d 1361, 1365 (Fed. Cir.).

C.  Musculoskeletal claims

Pursuant to regulatory provisions, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint involved.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm, 
or satisfactory evidence of painful motion.  Where there is X-ray 
evidence of arthritis and limitation of motion, but not to a 
compensable degree under the diagnostic code, a 10 percent rating 
is for assignment for each major joint affected.  38 C.F.R. 
§ 4.71, Diagnostic Codes 5003, 5010.  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  Disability of the 
musculoskeletal system is the inability to perform normal working 
movement with normal excursion, strength, speed, coordination, 
and endurance, and that weakness is as important as limitation of 
motion, and that a part that becomes disabled on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with sitting, 
standing, and weight-bearing are also related considerations.  
The Court has held that diagnostic codes predicated on limitation 
of motion require consideration of a higher rating based on 
functional loss due to pain on use or due to flare-ups.  
38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 
(1997); and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

1.	 Right shoulder

The appellant has been granted service connection for a right 
shoulder disability.  That disability has been assigned a 20 
percent evaluation under DC 5201, for limitation of motion of the 
arm.  He contends that he is entitled to an increased evaluation.

The appellant testified at his April 2010 videoconference hearing 
that he experienced constant pain in his right shoulder.  He said 
that he had received four steroid shots, with the final one 
occurring about one year before.  The appellant testified that 
his right arm did go up - almost all of the way.  He said that he 
was able to do light overhead work, but only for approximately 
five minutes due to a lack of strength.  The appellant stated 
that there was cracking in his shoulder and that his ability to 
sleep was adversely affected by his right shoulder pain.  He said 
that he had to take pain medication.  The appellant further 
testified that he had accumulated enough sick leave to schedule a 
right shoulder surgery.

The appellant underwent a VA medical examination in May 2005; the 
examiner recited his medical history and described the appellant 
as right-hand dominant.  The appellant reported that he could not 
lift his arm very high, that his shoulder was tender and that he 
had a loss of strength.  He also stated that the problems were 
constant, although he had no incurred any incapacitation from 
them.  The appellant stated that he had not lost any time from 
work due to his shoulder disability.  On physical examination, 
there was no edema, ulceration, stasis dermatitis, clubbing or 
cyanosis in the right upper extremity.  The appellant's posture 
was within normal limits.  The right shoulder joint appear to be 
within normal limits.  The appellant demonstrated 90 degrees of 
forward flexion; 90 degrees of abduction; 60 degrees of external 
rotation; and 60 degrees of internal rotation.  These movements 
were accomplished with pain.  The examiner noted that the 
appellant's right shoulder joint function was additionally 
limited after repetitive use by pain and weakness.  Radiographic 
examination revealed slight calcific tendonitis and was otherwise 
within normal limits.

Review of the appellant's VA medical treatment records, dated 
between 2002 and 2009, indicates few findings relating to the 
right shoulder.  A March 2009 clinical assessment indicated that 
the appellant's right should pain was stable.  Review of the 
appellant's private medical treatment records, dated between 2004 
and 2008, reveals that he sought treatment for complaints of 
right shoulder pain in February 2007; he reported having pain 
with everyday activities, weakness and pain at night.  On 
physical examination, the appellant had pain when forward flexing 
past 90 degrees.  He had weakness with supraspinatus testing and 
a positive impingement test.  There was an obvious deformity of 
the acromioclavicular (AC) joint with superior subluxation of the 
clavicle over the acromion.  MRI testing was accomplished in 
March 2007, and revealed a small joint effusion; a small 
osteocyte off the lateral aspect of the acromion; mild 
osteoarthritis of the AC joint and mild tendinosis of the rotator 
cuff.  In March 2007, the appellant demonstrated elevation to 145 
degrees, external rotation of 45 degrees and internal rotation to 
the sacroiliac joint.  Strength was good.  The private doctor 
injected the appellant's right shoulder with Depo-Medrol and 
Xylocaine.  At a June 2007 visit, the appellant's shoulder was 
described as being quite a bit better after two injections.  He 
exhibited an elevation of 160 degrees; external rotation of 45 
degrees and internal rotation to the level of L4.  The stiffness 
was said to be better.

The appellant underwent another VA medical examination in 
November 2008; the examiner reviewed the appellant's claims file 
and medical records.  The appellant stated that he was currently 
working for the United States Postal Service (USPS) as a trainer 
who performed desk work and had been performing that type of work 
since 2004.  He complained of pain, weakness, stiffness, 
swelling, instability, giving way, locking, fatigability and lack 
of endurance in his right shoulder.  He also complained of daily 
flare-ups and chronic constant discomfort.  The appellant denied 
additional limitation of motion or functional impairment during 
these flare-ups and reported having just more pain and 
discomfort.  The examiner stated that the appellant was right-
handed.  On physical examination, muscle strength testing of the 
upper extremities was 5/5 with minimal effort.  Deep tendon 
reflexes were equal bilaterally.  Sensory testing was intact 
bilaterally.  The appellant demonstrated elevation to 75 degrees 
bilaterally, abduction to 75 degrees bilaterally, external 
rotation of zero degrees bilaterally and internal rotation of 
zero degrees bilaterally.  (The appellant is not service-
connected for any left shoulder disorder.)  Radiographic 
examination revealed degenerative changes of the right AC joint.  
The examiner found that there was no objective clinical evidence 
of the appellant's right shoulder function being additionally 
limited by pain, fatigue, weakness, inccordination or lack of 
endurance.  Subjective pain was indicated to be the source of 
greatest functional impact.  

The appellant's right (major) shoulder disability has been 
assigned a 20 percent evaluation based on limitation of motion.  
The medical evidence of record includes a diagnosis of right 
shoulder impingement and right rotator cuff tendonitis.  There is 
no specific diagnostic code for these diagnoses.  VA regulations 
provide that when an unlisted condition is encountered it is 
permissible to rate under a closely related disease or injury in 
which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 C.F.R. 
§ 4.20.  The movement of the shoulder and arm joint is covered in 
the regulations by Diagnostic Codes 5200 to 5203.  

Normal shoulder flexion and abduction is from zero to 180 
degrees, with shoulder level corresponding to 90 degrees.  Normal 
external and internal rotation of the shoulder is from zero to 90 
degrees.  See 38 C.F.R. § 4.71a, Plate I.

Applying the diagnostic codes, there is no objective clinical 
evidence of ankylosis of the right shoulder (DC 5200).  The 
appellant does not have limitation of shoulder motion at midway 
between the side and shoulder level (DC 5201), because he 
demonstrated 160 degrees of elevation in June 2007 and 75 degrees 
of abduction and elevation in November 2008, and he does not have 
recurrent dislocations of the humerus or malunion of the humerus 
(DC 5202).  In addition, he does not demonstrate guarding of all 
arm movements or guarding of arm movements at the shoulder level.  
He does not have dislocation or nonunion of the clavicle or the 
scapula nor does he have malunion of the clavicle or scapula (DC 
5203).

It is again noted that this 10 percent rating has been assigned 
based on the limitation of functional ability, including as due 
to pain during flare-ups and increased use.  Applying the 
diagnostic codes, there is no objective clinical evidence of 
ankylosis of the right shoulder at any time.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992).  Diagnostic Code 5200 is therefore not for 
application.  Loss of the head of the humerus (flail shoulder) 
has not been demonstrated, nor has nonunion of the humerus (false 
flail joint).  There is no clinical evidence of the existence of 
fibrous union.  Thus the criteria for a schedular rating under DC 
5202 have not been met.

The appellant has complaints of pain, limitation of motion, and 
pain on use, but the medical evidence of record does not 
demonstrate sufficient evidence of limitation of motion of the 
right (major) shoulder to warrant an increased evaluation.  The 
appellant is able to raise his right arm to more than 45 degrees 
from the front and side; that is, he can forward flex the right 
arm to 75 degrees and he abduct the right arm to 75 degrees at 
worst, albeit with complaints of pain.  Therefore, the 
appellant's complaints of pain, weakness, and functional 
impairment, when taken together with the limitation of motion 
comprising internal and external rotation only without any other 
clinical findings, do not more nearly approximate the findings 
needed for the assignment of a 30 percent evaluation under 
Diagnostic Code 5201.

The Board finds, based on the evidence of record, that the 
objective findings related with the appellant's right shoulder 
disability do not warrant the next higher evaluation of 30 
percent under Diagnostic Codes 5200, 5201, 5202, 5203 or 5304.  
Specifically, there is no evidence that he suffers from ankylosis 
of the scapulohumeral articulation; therefore, DC 5200 is not for 
application.  Furthermore, limitation of motion of the arm at the 
shoulder level is not severe enough to meet the 30 percent 
standard of DC 5201.  Therefore, the Board can find no clinical 
basis under the applicable diagnostic codes to grant an 
evaluation of 30 percent or higher based on musculoskeletal 
impairment of the right shoulder joint at any time during the 
appeal period.

2.  Right ankle

The appellant has been granted service connection for a right 
ankle strain and a 10 percent evaluation has been assigned 
pursuant to the provisions of DC 5271, limitation of motion of 
the ankle.  The appellant contends that he is entitled to an 
increased evaluation for his right ankle disability.

The Board initially notes that  temporary total rating was 
assigned for the appellant's right ankle disability from June 7, 
2007, to July 31, 2007, under the provisions of 38 U.S.C.A. 
§ 4.30.  This period will not be addressed because a rating 
higher than 100 percent is not assignable.

The appellant testified at his April 2010 videoconference hearing 
that he did not have any stability in his ankle.  He said that he 
would lose his balance.  The appellant also described having his 
right ankle lock up.  He said that he had crepitus and swelling 
in the right ankle.

The appellant underwent a VA medical examination in May 2005; the 
examiner recited the appellant's medical history.  The appellant 
complained of constant intermittent pain and swelling with flare-
ups as often as once a week and lasting for as much as two days.  
He said that he had had incapacitating episodes four times per 
month.  He also stated that he had lost two days of work per week 
due to his ankle.  On physical examination, the appellant's gait 
was normal.  There was abnormal weight bearing and the right 
ankle was swollen and tender.  The appellant did not require an 
assistive device for walking.  There was no deformity of the 
right ankle.  The appellant demonstrated 10 degrees of 
dorsiflexion and 30 degrees of plantar flexion; this movement was 
accomplished with pain.  After repetitive use, there was 
additional limitation due to pain, but not due to fatigue, 
weakness, lack of endurance or incoordination.  Radiographic 
examination was within normal limits.  

Review of the appellant's VA medical treatment records, dated 
between 2002 and 2009, indicates few findings relating to the 
right ankle.  Review of the appellant's private medical treatment 
records, dated between 2004 and 2008, reveals that he sought 
treatment for complaints of increasing pain and locking in the 
right ankle.  On physical examination, his gait was non-antalgic.  
He appeared to have some instability of the right ankle.  An MRI 
examination accomplished in March 2007 revealed mild to moderate 
tendinosis, normal ligamentous structure and intact osseous 
structures with no malalignment.  In June 2007, the appellant 
underwent an arthroscopy with extensive debridement of the right 
ankle.  The appellant had a normal right ankle X-ray in October 
2007.  On October 31, 2007, the appellant underwent an arthrogram 
without any immediate complication.

The appellant underwent another VA medical examination in 
November 2008; the examiner reviewed the claims file and medical 
records.  The appellant complained of pain, weakness, stiffness, 
swelling, instability, giving way, locking, fatigability and lack 
of endurance in his right ankle.  He also complained of daily 
flare-ups and chronic constant discomfort.  He denied additional 
limitation of motion or functional impairment during these flare-
ups and reported having just more pain and discomfort.  On 
physical examination, muscle strength testing of the lower 
extremities was 5/5 with minimal effort.  Deep tendon reflexes 
were equal bilaterally.  Sensory testing was intact bilaterally.  
The appellant demonstrated zero to ten degrees of dorsiflexion 
and plantar flexion in the right ankle.  There was noted laxity 
of the lateral ankle complex.  There were two well healed non 
tender surgical scars.  Ankle circumference was 27 centimeters 
bilaterally.  Radiographic examination revealed ossification 
along the medial distal right tibia due to past injury with a 
small focus of ossification involving the Achilles tendon 
insertion.  The examiner found that there was no objective 
clinical evidence of the appellant's right ankle function being 
additionally limited by pain, fatigue, weakness, incoordination, 
or lack of endurance.  Subjective pain was indicated to be the 
source of greatest functional impact.

Normal ranges of motion of the ankle are dorsiflexion from 0 
degrees to 20 degrees, and plantar flexion from 0 degrees to 45 
degrees.  38 C.F.R. § 4.71, Plate II.

The applicable regulations contain a number of provisions 
relating to the ankle joint.  The appellant's ankle disability 
could be evaluated under the criteria for ankylosis or limitation 
of motion of the ankle or for malunion or an astragalectomy as 
specified in Diagnostic Codes 5270, 5271, 5272, 5273 and 5274.  
The RO has evaluated the appellant's right ankle disability ten 
percent disabling under DC 5271 (Ankle, limitation of motion).  

Under Diagnostic Code 5270, a 20 percent evaluation is warranted 
for ankylosis of the ankle in plantar flexion less than 30 
degrees; ankylosis in plantar flexion between 30 and 40 degrees, 
or in dorsiflexion between 0 and 10 degrees warrants a 30 percent 
evaluation.  Ankylosis of the ankle in plantar flexion at more 
than 40 degrees, or in dorsiflexion at more than 10 degrees, or 
with an abduction, adduction, inversion or eversion deformity 
warrants a 40 percent evaluation.

When there is marked limitation of motion of the ankle, a 20 
percent evaluation may be assigned under Diagnostic Code 5271.  
When there is moderate limitation of motion of the ankle, a 10 
percent evaluation may be assigned. 

Ankylosis of the subastragalar or tarsal joint in a poor weight-
bearing position warrants a 20 percent evaluation under 
Diagnostic Code 5272, which also assigns a 10 percent evaluation 
for ankylosis of the subastragalar or tarsal joint in a good 
weight-bearing position.  Malunion of os calcis or astragalus 
with marked deformity warrants a 20 percent evaluation under DC 
5273, which also assigns a 10 percent evaluation for such 
deformity of moderate severity.  An astragalectomy would result 
in a 20 percent evaluation under DC 5274.

The Board notes that the recent clinical findings do not disclose 
that the appellant has ankylosis of the right ankle.  As such, 
DCs 5270 and 5272 are not for application in evaluating the right 
ankle pathology.  The appellant has also not undergone an 
astragalectomy on the right ankle and he does not have malunion 
of the right os calcis or astragalus; therefore, DCs 5274 and 
5273 also do not apply.

Overall, the appellant has some limitation of right ankle motion, 
a non-antalgic gait and pain on motion.  See 38 C.F.R. § 4.71, 
Plate II.  Taking into consideration the provisions of 38 C.F.R. 
§§ 4.7, 4.10, 4.40, 4.45, 4.59 and DeLuca v. Brown, 8 Vet. App. 
202 (1995),the subjective and objective evidence more closely 
approximates a finding of severe impairment.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5271.  As the appellant only retains 10 
degrees of dorsiflexion and ten degrees of plantar flexion with 
some additional loss on repetitive use, a severe limitation of 
motion has been approximated in the right ankle.  However, the 
Board can find no basis under the applicable Diagnostic Codes to 
grant the appellant an evaluation in excess of the 20 percent 
rating granted herein without a finding of ankylosis of the right 
ankle.  Hence, the evidence supports a rating of 20 percent, but 
not more for the right ankle pathology.  

In addition, as twenty percent is the maximum rating under 
Diagnostic Code 5271, an increased rating under the guidance of 
DeLuca is not applicable in this case and would not result in a 
rating in excess of 20 percent disabling.  Where a 
musculoskeletal disability is currently evaluated at the highest 
schedular evaluation available based upon limitation of motion, a 
DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 
80 (1997).

D.  Other considerations

Under 38 C.F.R. §§ 4.40 and 4.45, and the decision in DeLuca, 
supra, the Board is required to consider the Veteran's pain, 
swelling, weakness, and excess fatigability when determining the 
appropriate disability evaluation for a disability using the 
limitation-of-motion diagnostic codes.  Within this context, a 
finding of functional loss due to pain must be supported by 
adequate pathology, and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), the 
Board is not required to assign a separate rating for pain alone.  
The Board recognizes the limitations that the appellant has as a 
result of his service-connected right shoulder and right ankle 
disabilities, but the disability evaluations assigned herein 
contemplate these limitations, as discussed above.  In addition, 
during his May 2005 and November 2008 VA examinations, the 
examiner indicated that repetitive motion and flare-ups did not 
cause any additional limitation of motion in the range of motion 
of the right shoulder or ankle.  There was no weakness, fatigue, 
lack of endurance or loss of coordination of the right shoulder 
or spine after repetitive motion testing, although there was 
increased pain and discomfort.

Notwithstanding the above discussion, increased evaluations for 
the each one of the four claimed disabilities could be granted if 
it were demonstrated that the particular disability presented 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).  Given the appellant's complaints associated with 
employment, the Board has considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extraschedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 (2008).  

However, the record reflects that the appellant has required only 
one hospitalization for his right ankle out of the treatment for 
all of his service-connected disabilities, and that the 
manifestations of these disabilities are not in excess of those 
contemplated by the current respectively assigned ratings.  The 
appellant has denied losing work due to the disabilities other 
than the ankle and the record indicates that he has been able to 
accumulate nearly 200 hours of sick time to be used for time off 
after surgery.  Furthermore, although he experiences occupational 
impairment, there is no indication in the record that the average 
industrial impairment from any one of these four disabilities 
addressed herein would be in excess of that contemplated by the 
currently assigned rating.  The Court has held that, "if the 
criteria reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The Board finds no evidence that any one of the disabilities on 
appeal presents such an unusual or exceptional disability picture 
as to require an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b).  As discussed above, there 
are higher ratings available for these disabilities, but the 
required manifestations have not been shown in this case.  The 
appellant has not offered any objective evidence of any symptoms 
due to the disabilities on appeal that would render impractical 
the application of the regular schedular standards.  
Consequently, the Board concludes that referral of this case for 
consideration of an extraschedular rating for any one the 
disabilities on appeal is not warranted in this case.  See Floyd 
v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. 
App. 337, 338-339 (1996) (when evaluating an increased rating 
claim, it is well established that the Board may affirm an RO's 
conclusion that a claim does not meet the criteria for submission 
for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), 
or may reach such a conclusion on its own). 

In this case, the various symptoms described by the appellant fit 
squarely within the criteria found in the relevant diagnostic 
codes for each one of the disabilities on appeal.  The rating 
criteria contemplate not only his symptoms but the severity of 
each one of his disabilities. For these reasons, referral for 
extraschedular consideration is not warranted for any one of the 
disabilities on appeal.

The Board acknowledges that the appellant, in advancing this 
appeal, believes that the right hemi-thorax scar disability has 
been more severe than the assigned initial disability rating 
reflects.  There are no clinical findings congruent with the next 
higher evaluation for the right hemi-thorax scar disability.  
Medical evidence is generally required to probatively address 
questions requiring medical expertise; lay assertions do not 
constitute competent medical evidence for these purposes.  
Espiritu v. Derwinski, supra.  However, lay assertions may serve 
to support a claim by supporting the occurrence of lay-observable 
events or the presence of symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).

The appellant contends that the difficulties he has described he 
experiences due to the asthma, GERD, right shoulder, and right 
ankle disabilities should be evaluated as more than the currently 
assigned evaluations.  Competency of evidence differs from weight 
and credibility.  The former is a legal concept determining 
whether testimony may be heard and considered by the trier of 
fact, while the latter is a factual determination going to the 
probative value of the evidence to be made after the evidence has 
been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); 
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  In this case, the Veteran is competent 
to report symptoms because this requires only personal knowledge 
as it comes to him through her senses.  Layno, 6 Vet. App. at 
470.  He is not, however, competent to identify a specific level 
of disability of his four disabilities according to the 
appropriate diagnostic codes.  See Robinson v. Shinseki, 557 F.3d 
1355 (2009).

Such competent evidence concerning the nature and extent of each 
one of the appellant's four disabilities on appeal has been 
provided by the medical personnel who have examined him during 
the current appeal and who have rendered pertinent opinions in 
conjunction with the evaluations.  The medical findings (as 
provided in the examination reports, testing reports and imaging 
reports (PFT, blood counts, range of motion testing, X-rays and 
MRI testing) directly address the criteria under which each one 
of these four disabilities are evaluated.  

As a result, the Board finds the objective clinical records to be 
more probative than the appellant's subjective evidence of 
complaints of increased symptoms.  See Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) (interest in the outcome of a 
proceeding may affect the credibility of testimony).  The Board 
has carefully considered the appellant's contentions and 
arguments.  In this case, however, the competent medical evidence 
offering detailed descriptions of the asthma, GERD, right 
shoulder, and right ankle and specialized determinations 
pertinent to the rating criteria are the most probative evidence 
with regard to evaluating the pertinent symptoms for the 
disabilities on appeal.  The lay statements have been considered 
together with the probative medical evidence clinically 
evaluating the severity of each one of the disability-related 
symptoms.  The preponderance of the most probative evidence does 
not support assignment of any higher ratings than those assigned 
herein.

Finally, based upon the guidance of the Court in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Board has considered 
whether any staged rating is appropriate for any one of the 
claimed disabilities.  As reflected in the decision above, we 
have found no variation in the appellant's symptomatology or 
clinical findings for the manifestations of any disability that 
would warrant the assignment of any staged rating, as the Court 
has indicated can be done in this type of case.  The Board did 
not find any variation in the clinical manifestations of any 
claimed disability at any point during the appellate period.  
Based upon the record, the Board finds that at no time during the 
claim/appellate period have the disabilities on appeal been more 
disabling than as currently rated as a result of the decision 
herein.


ORDER

Entitlement to an evaluation in excess of 30 percent for the 
service-connected asthma disability is denied.

Entitlement to an evaluation in excess of 10 percent for the 
service-connected GERD disability is denied.

Entitlement to an evaluation in excess of 20 percent for the 
service-connected right (major) shoulder disability is denied.

A 20 percent rating for the Veteran's right ankle disability is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.


REMAND

A determination has been made that additional development is 
necessary with respect to the remaining issue on appeal.  
Accordingly, further appellate consideration will be deferred and 
this case remanded to the AMC/RO for action as described below.

The Board also notes that, while the appellant was diagnosed with 
and/or treated in service for dysuria, for urethritis, tinea 
cruris, and condylomatous lesions while he was on active duty.  
Post-service, he was diagnosed with/treated for epididymitis, 
orchitis, varicocele, and hydrocele.  In Clemons v. Shinseki, 23 
Vet. App. 1 (2009), the Court held that when a claimant makes a 
claim, he is seeking service connection for symptoms regardless 
of how those symptoms are diagnosed or labeled.  Accordingly, 
this issue on the first page of the present decision has been 
recharacterized to more accurately reflect the appellant's 
genitourinary claim. 

The appellant has not been afforded any VA examination of his 
genitourinary system.  In determining whether the duty to assist 
requires that a VA medical examination be provided or medical 
opinion obtained with respect to a veteran's claim for benefits, 
there are four factors for consideration:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated that 
this element establishes a low threshold and requires only that 
the evidence "indicates" that there "may" be a nexus between 
the current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current disability 
"may be associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

In this case, there is lay evidence of record to indicate that 
the Veteran displayed symptoms related to the claimed 
genitourinary condition while he was in service, which have 
continued to the present.  He has submitted written statements 
and testimony to that effect.  In light of the existence of 
credible evidence of continuity of symptoms capable of lay 
observation, the Board finds that the duty to assist in this case 
requires that a VA medical opinion should be obtained on remand.

The medical evidence of record is insufficient for the Board to 
render a decision.  The considerations described above require a 
remand for further investigation by medical professionals, 
inasmuch as the Board is prohibited from substituting its own 
medical opinions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  In addition, the duty to assist includes obtaining 
medical records and examinations where indicated by the facts and 
circumstances of an individual case.  See Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  Where the record before the Board is 
inadequate to render a fully informed decision, a remand to the 
RO is required in order to fulfill its statutory duty to assist 
the appellant to develop the facts pertinent to the claim.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  Assure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, the implementing 
regulations found at 38 C.F.R. § 3.159 and 
any other applicable legal precedent has 
been completed.

2.  Contact the appellant to obtain the names 
and addresses of all VA medical care providers 
and treatment centers where he has been treated 
for any genitourinary problem since service.  
The AMC/RO should obtain any such records that 
have not been previously secured.  

3.  Contact the appellant to obtain the 
names and addresses of any other post-
service medical providers, private or 
government, who have treated him for his 
claimed genitourinary pathology.  After 
securing the necessary release(s), the 
AMC/RO should obtain any such records that 
have not been previously secured.

4.  To the extent there is an attempt to 
obtain any of these records that is 
unsuccessful, the claims file should 
contain documentation of the attempts made.  
The appellant and his representative should 
also be informed of the negative results 
and be given opportunity to secure the 
records.

5.  After completing any additional 
notification and/or development action deemed 
warranted by the record, schedule the Veteran 
for a VA genitourinary examination to 
determine the nature, extent, onset date, and 
etiology of his claimed testicular pathology.  
The claims file must be made available to and 
reviewed by the examiner(s).  Any studies 
deemed necessary should be performed.  

The examiner should consider the information 
in the claims file and the data obtained from 
the examination to provide an opinion as to 
the diagnosis and etiology of any 
genitourinary disorder found.  The examiner 
should offer an opinion as to whether the 
onset of any current disorder(s) is 
attributable to the appellant's active 
military service, as follows:

(a)  Is the Veteran currently diagnosed 
with any chronic genitourinary disorder?  
The examiner should discuss the clinical 
significance of the appellant's various 
instances of treatment for relevant 
complaints such as urethritis and 
condylomatous lesions, during his active 
service from August 1989 to December 1995.

(b)  What is the likelihood, based on what 
is medically known about any such 
diagnosed disorder(s), that any of the 
appellant's claimed pathology had its 
onset during his military service from 
August 1989 to December 1995?

(c)  What is the likelihood, based on what 
is medically known about any such 
diagnosed disorder(s), that any of the 
appellant's claimed pathology had its 
onset during the one-year period following 
his discharge from military service in 
December 1995?

In assessing the relative likelihood as to 
origin and etiology of the conditions 
specified above, the examiner should apply 
the standard of whether it is at least as 
likely as not (i.e., to at least a 50-50 
degree of probability) that the claimed 
disorder is causally or etiologically related 
to the Veteran's active service, or whether 
such a causal or etiological relationship is 
unlikely (i.e., less than a 50 percent 
probability), with the rationale for any such 
conclusion set out in the report.

Note:  As used above, the term "at least as 
likely as not" does not mean merely within 
the realm of medical possibility, but rather 
that the weight of medical evidence both for 
and against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

If any opinion and supporting rationale 
cannot be provided without invoking 
processes relating to guesses or judgment 
based upon mere conjecture, the examiner 
should clearly and specifically so specify 
in the report, and explain why this is so.  
In this regard, if the examiner concludes 
that there is insufficient information to 
provide an etiologic opinion without result 
to mere speculation, the examiner should 
state whether the inability to provide a 
definitive opinion was due to a need for 
further information (with said needed 
information identified) or because the 
limits of medical knowledge had been 
exhausted regarding the etiology of the 
Veteran's right wrist pathology.  See Jones 
v. Shinseki, 23 Vet. App. 382 (2010).

6.  Upon receipt of the VA examination 
report, conduct a review to verify that all 
requested opinions have been provided.  If 
information is deemed lacking, the AMC/RO 
should refer the report to the VA examiner 
for corrections or additions.

7.  If any additional development is 
necessary to re-adjudicate the issue, 
especially in light of any newly received 
records, that development should be done.

8.  Thereafter, re-adjudicate the 
appellant's service connection claim on 
appeal.  The readjudication should reflect 
consideration of all the evidence of record 
and be accomplished with application of all 
appropriate legal theories.

9.  If the benefit sought on appeal remains 
denied, the appellant and his representative 
should be provided an SSOC containing notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is his responsibility to 
report for any scheduled examination and to cooperate in the 
development of the case, and that the consequences of failure to 
report for a VA examination without good cause may include denial 
of the claim.  38 C.F.R. §§ 3.158 and 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


